Order entered August 26, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00199-CR

                      THE STATE OF TEXAS, Appellant

                                         V.

                        JUANITA JERNIGAN, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                           Dallas County, Texas
                   Trial Court Cause No. MB18-54318-M

                                      ORDER

      On March 23, 2020, we abated this appeal for findings of fact and

conclusions of law which were filed on August 5, 2020. Now before the Court is

the State’s August 11, 2020 motion to abate the appeal for further findings of fact.

Although we held the motion for ten days, appellee did not file a response. The

State seeks three additional findings, specifically whether:

               (1) Dallas Fire Rescue (DFR) identified appellee to Officer James
                   Peeler, the arresting officer in the case, as the driver that
                   caused the accident;
                (2) Officer Peeler and his partner identified a tablet found in
                    appellee’s car as Tramadol; and

                (3) Officer Peeler had “personal knowledge” about the appearance
                    and side effects of Tramadol because his wife had been
                    prescribed Tramadol after cancer.

      We GRANT the State’s request in that we ORDER the Honorable Pamela

Luther, Presiding Judge, County Criminal Court of Appeals No. 2, Dallas County,

to file, on or before SEPTEMBER 16, 2020, findings of fact regarding the three

statements listed above or written notification to the Court that no further findings

will be made. See State v. Elias, 339 S.W.3d 667, 674 (Tex. Crim. App. 2011);

State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If necessary, the

judge may review the reporter’s record of the testimony upon which the original

ruling was made to refresh her recollection of the reasons behind such ruling. See

Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

      We ORDER Dallas County Clerk John Warren to file a supplemental

clerk’s record containing the trial court’s findings and conclusions on or before

SEPTEMBER 23, 2020. We DIRECT the Clerk of this Court to send a copy of

this order to the Honorable Pamela Luther, Presiding Judge, County Criminal

Court of Appeals No. 2, Dallas County; Dallas County Clerk John Warren; and

counsel for the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated when the supplemental clerk’s record is filed,
the trial court files a notification no further findings will be made, or when the

Court deems it appropriate to do so.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE